                                           Case 4:21-cv-05543-JST Document 13 Filed 08/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHRISTOPHER SADOWSKI,                               Case No. 21-cv-05543-JST
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER OF DISMISSAL UPON
                                   9                                                        SETTLEMENT
                                  10    ASK MEDIA GROUP, LLC,                               Re: ECF No. 12
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Christopher Sadowski has filed a notice of settlement. ECF No. 12. Accordingly,

                                  14   any scheduled hearings or deadlines are vacated, and this matter is dismissed with prejudice. The

                                  15   Clerk shall close the file.

                                  16           This order will be vacated if any party, after meeting and conferring with opposing parties,

                                  17   files a notice that settlement has not occurred within 45 days of the date of this order.

                                  18           IT IS SO ORDERED.

                                  19   Dated: August 17, 2021
                                                                                        _______________________________________
                                  20                                                                   JON S. TIGAR
                                  21                                                             United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
